DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
There is an ambiguity in the current definition of the claimed subject-matter concerning the bit value: it is unclear if the locations are a) indicated by an index, which identifies a vertex and a bit value, or b) indicated by a bit value and an index which identifies a vertex.
Claim 3 would be evaluated on its merit as best understood by Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 	Claims 1, 3-4, 6, 8-13 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Benthin et al. (2019/0318445, hereinafter Benthin).
           
Regarding claim 1, Benthin discloses an image generation system (fig. 1, system 100 e.g.) comprising:
a bounding volume hierarchy (figs. 15, 16a, b, 26), BVH, storage unit operable to store a BVH comprising a hierarchical structure of a plurality of triangles describing a virtual scene (BVH 1602 comprising a hierarchical structure of a plurality of triangles O1-O8, describing a virtual scene 1600; title, abstract, ¶0003, ¶0056, ¶0111, ¶0157-0158, ¶0164-¶0168, figs. 15, 16a,b, 26);
a BVH position buffer operable to store data for identifying the location of one or more triangles within the BVH (index of child nodes including one bit to indicate the leaf node – ¶0157-0158, ¶0172; The indices identify the location of geometric triangle primitives O1-O8 within hierarchy – ¶0164-0168, figs. 16a-b. To perform the ray-box intersection test using a graphics processor, the graphics processor is configured to store an acceleration data structure that defines, at the least, each bounding box to be tested – ¶0169.
In one embodiment, when compressing only the leaf layer of the BVH8 nodes into QBVH8 nodes, all children pointers of the 8 children 2701-2708 will only refer to leaf primitive data. In one implementation, this fact is exploited by storing all referenced primitive data directly after the QBVH8 node 2700B itself, as illustrated in FIG. 27 – ¶0231
Also see ¶0212, ¶0234, 0237, 0243-0244, ¶0251-0258); 
a fetch shader (vertex Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline. The vertex fetch function uses the 3D primitive 932 command data to generate vertex data structures. x fetcher 805, ¶0105, fig. 8 – ¶0125) operable to identify vertex indices for use in rendering images (leaf data reconstruction followed by pay-primitive intersections –¶0233, stored vertex indices – ¶0234, 255, 0257. Also see ¶0125), to obtain one or more triangles within the BVH corresponding to those vertex indices (vertex Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline. The vertex fetch function uses the 3D primitive 932 command data to generate vertex data structures. x fetcher 805, ¶0105, fig. 8 – ¶0125. Also, ray primitive intersection discloses inherently retrieval of triangles whose vertex indices and comprised in leaf node – ¶0232-0234), and to provide vertex data corresponding to those triangles to a vertex shader operable to perform a vertex shading process (In some embodiments, 3D primitive 932 command is used to perform vertex operations on 3D primitives via vertex shaders. To process vertex shaders, 3D pipeline 922 dispatches shader execution threads to graphics processor execution units –¶0105, 0108, 0111, 0125, 0146-0147, 0181, figs. 8).

Regarding claim 3, Benthin discloses the image generation system of claim 1, wherein the locations of triangles within the BVH are indicated by an index, identifying a first vertex in a triangle, and a bit value (Interpreted as best understood due to the §112(b) rejections made before – index to child nodes including one bit to indicate child node – ¶0157-0158, ¶0172. Leaf node reconstruction followed by ray-primitive intersection – ¶0233. Stored verex indices ¶0234, 255, 257).

Regarding claim 4, Benthin discloses the image generation system of claim 1, comprising a vertex shader operable to perform the vertex shading process using data obtained from the fetch shader (¶0105, 0108, 0111, 0125, 0146-0147, 0181).

Regarding claim 6, Benthin discloses the image generation system of claim 1, wherein the fetch shader is operable to perform a transform on the obtained location information for the one or more triangles (fetch shader 805 is operable to perform a transform on the obtained location information for the one or more triangles through vertex shader 807 – ¶0105, 0125, fig. 8).
Regarding claim 8, Benthin discloses the image generation system of claim 1, comprising an index buffer operable to store data identifying vertex indices for use in rendering images (vertex indices stored into the memory, constituting implicit an index buffer as claimed in ¶0124, ¶0125, ¶0219, ¶0234, 0242-0243, ¶0255 - 0257).

Regarding claim 9, Benthin discloses the image generation system of claim 8, comprising a vertex buffer operable to store attribute data for one or more vertices (vertex element state is understood as comprising attribute data for one or more vertices in the vertex buffer –¶0124. Also see ¶0147).

Regarding claim 10, Benthin discloses the image generation system of claim 1, wherein the BVH comprises attribute data for the triangles (vertex indices and properties like object ID are attribute data for the triangles – ¶0234).

Regarding claim 11, Benthin discloses the image generation system of claim 1, wherein the fetch shader is operable to obtain attribute data, and wherein the obtained attribute data is used to perform the vertex shading process (the fetch shader is operable to obtain attribute data to perform the vertex shading process, ¶0105).

Regarding method claim(s) 12, although wording is different, the material is considered substantively equivalent to the system claim(s) 1 as described above.
Regarding claim 13, Benthin discloses a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method (¶0136, ¶0294, claim 21 and dependents) comprising the steps of: storing a bounding volume hierarchy, BVH, comprising a hierarchical structure of a plurality of triangles describing a virtual scene; storing data for identifying the location of one or more triangles within the BVH; identifying vertex indices for use in rendering images; obtaining one or more triangles within the BVH corresponding to those vertex indices; and providing vertex data corresponding to those triangles to a vertex shader operable to perform a vertex shading process (see substantively equivalent method claim 12 rejection above).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin in view of Lapidous (US 6,172,684).
 
Regarding claim 2, Benthin discloses the image generation system of claim 1.

In ¶0162 Benthin discloses, ‘to reduce memory requirements, N child bounding boxes of an N-wide BVH node are encoded relative to the merged box of all children by storing the parent bounding box with absolute coordinates and full (e.g., floating point) precision, while the child bounding boxes are stored relative to the parent bounding box with lower precision.’ In ¶0161, Benthin discloses one of the core motivations of the invention, i.e. fulfilling the goal of memory size requirement, when he discloses, ‘for using a bounding volume hierarchy (BVH), the BVH data may be stored in a compressed format. For example, each AABB can be stored in a hierarchically compressed format relative the parent of the AABB.’
Thus, Benthin discloses basic framework and motivation for compressed encoding of the BVH, thus naming the modified BVH as Compressed-Leaf BVH (CLBVH, see ¶0234).

However, an explicit mention of the limitation, wherein the locations of triangles within the BVH are indicated by an index identifying a first vertex of a triangle and a respective offset for each other vertex in the triangle, is not found in Benthin.
Nevertheless, compressing the data bit required to represent/encode vertex locations attributes has been proposed before. For example, Lapidous discloses that in a triangle while one vertex can have absolute indexing, while other can be encoded as offset relative to the first vertex (Col. 5, lines 20-38, fig. 4).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin in view of Cornell (US 2015/0054841).
 
Regarding claim 5, Benthin discloses the image generation system of claim 1, except, wherein the vertex shading process comprises one or more of the following: modifying a position of a vertex; modifying a colour of a vertex; modifying an orientation of a vertex; and converting a three-dimensional vertex location into a two-dimensional screen position.

However, operation described to be carried out by a vertex shader in claim 5 is well known in the art. E.g. Cornell discloses modifications of a vertex position, color, orientation and or transformation from 3D virtual space to a 2D display screen position (¶0005-0006), by a vertex shader.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Benthin with the see fig. 8) of Benthin carries out modification of vertex attributes, to obtain, wherein the vertex shading process comprises one or more of the following: modifying a position of a vertex; modifying a colour of a vertex; modifying an orientation of a vertex; and converting a three-dimensional vertex location into a two-dimensional screen position, because these operations are well known operations carried out by a vertex shader yielding predictable results.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin in view of Martin et al. (US 2018/0082399, hereinafter Martin).
 
Regarding claim 7, Benthin discloses the image generation system of claim 6, wherein the fetch shader is operable to perform a transform to convert the obtained location coordinate information (fetch shader 805 performs transform to convert the obtained location coordinate information using vertex shader – ¶0105, 0125).
 	Benthin is not found disclosing explicitly that the transformation converts the coordinates into coordinates in object space.
However, Martin discloses that the vertex shader transforms fetched vertices into model view space, understood as object space (¶0052).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Benthin with the teaching of Martin of vertex shader transforming fetched vertices into object space, to obtain, transformation converts the coordinates into coordinates in object space, because, combining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619